DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 1/31/21.
	Claim 1 has been amended.
	Claims 12-20 were previously withdrawn.
	Therefore, claims 1-11 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are directed to the abstract idea of displaying performance data for social media influencers, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. managing personal behavior and marketing activity).
Independent claim 1 describes a method comprising: displaying a dashboard with information about influencers’ performance with respect to an advertising campaign.  As such, the invention is directed to various ineligible abstract ideas, such as collecting data, analyzing the data, and providing results of the data collection and analysis; optimizing sales organizations and activities; and providing a graphical 
Next, the aforementioned claim recites additional functional elements that are associated with the judicial exception, including: receiving authentication from an influencer. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claim also recites additional technical elements including a “computer system” with at least one “computer processor” for executing the method, a “display” for displaying the influencer data, and “an input device” for entering authentication credentials.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 2-11 are dependent on the aforementioned independent claims, and recite additional limitations that further embellish the method with details regarding the influencers and what is displayed on the dashboard.  These claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-11 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 USC 103 as being unpatentable over Sims (20160019579) in view of Foster (20160034680), and in further view of Stuckey (20090037257).
Claim 1:  Sims discloses a method comprising:
Displaying, on a display, a social media influencer performance dashboard; within said performance dashboard, displaying campaign information for a first advertising campaign, said campaign information comprising a campaign performance 
Sims fails to explicitly disclose a computing system with at least one processor and/or a method for receiving authentication from a social media influencer via an input device.
Foster, however, discloses a computing system comprising at least one processor (Paragraph 23) that executes a method in which a user is authenticated on a social media platform via an input device, such as a phone.  (Fig. 1; Paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the authentication feature of Foster with social media influencer data display of Sims.  One would have been motivated to do this in order to ensure the legitimacy of the influencers who are posting on behalf of an advertiser.
Finally, Sims fails to explicitly disclose a method in which the data is displayed to a social media influencer.
Stuckey, however, discloses a method for displaying a social media performance dashboard to an influencer, the dashboard comprising campaign information for a social media ad campaign, performance metrics for the influencer, and metrics for a plurality of social media influencers (Figs. 21-22; Paragraphs 46-47.  The dashboard implicitly displays metrics for a plurality of influencers with the “peer ranking” metric.  This, in conjunction with the head-to-head comparison of influencer metrics in Fig. 8 of Sims renders this feature obvious.).

Furthermore, Examiner notes that the requirement of the amended claims to display the dashboard data to an influencer merely represents an intended use (or in this case, an intended viewer) of the displayed data.  Who is viewing the data is irrelevant in terms of the functionality of the invention, and as such, this language is afforded little to no patentable weight.  As a courtesy to Applicant, the above reference has been provided to disclose this feature.
Claim 2:  Sims discloses a method wherein said plurality of social media influencers being members of said first advertising campaign.  (Fig. 8; Paragraph 66).
Claim 3:  Sims discloses a method further comprising displaying at least one link to a first post sent by one of said plurality of social media influencers.  (Paragraph 64).
Claim 4:  Sims discloses a method further comprising displaying at least one performance metric for said first post.  (Paragraph 64).
Claim 5:  Sims discloses a method for depicting multiple posts that were made by each influencer for a particular campaign (blog posts, Facebook posts, tweets on Twitter, pins on Pinterest, Vine videos, etc).  (Fig. 8).
Claim 8:  Sims discloses a method wherein said campaign performance metric being a conversion metric.  (Paragraphs 32 and 66).
Furthermore, rather than reciting an affirmative step in the process, this claim merely discloses non-functional descriptive material, which is afforded little to no weight.
Claim 9:  Sims discloses a method wherein the conversion metric comprises a repost.  (Paragraphs 32 and 66).
Claims 6-7 are rejected under 35 USC 103 as being unpatentable over Sims/Foster/Stuckey in view of Dowlaty (9286380).
	The Sims/Foster/Stuckey combination discloses those limitations cited above, but fails to explicitly describe a method in which the social media influencers are not part of the first ad campaign, or are selected to be similar to said first social media influencer.
	Dowlaty, however, discloses a method in which some of the influencers are not part of the first ad campaign, and the influencers selected are similar to the first influencer.  (Figs. 11-12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the influencer characteristics of Dowlaty with the influencer platform of Sims/Foster/Stuckey.  One would have been motivated to do this in order to recruit additional influencers who are likely to generate similar results.
Claims 10-11 are rejected under 35 USC 103 as being unpatentable over Sims/Foster/Stuckey in view of Buban (20150058077).
	The Sims/Foster/Stuckey combination discloses those limitations cited above, but fails to explicitly describe a method for displaying a plurality of marketing funnel steps, or displaying at performance metric for each of the steps.
	Buban, however, discloses a method for displaying a plurality of funnel steps, and displaying performance metrics for the funnel steps.  (Figs. 4 and 10; Paragraphs 10-11 and 65).
.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	Applicant’s only argument is that the claims resemble those of Example 42, where the claim as a whole integrates the method of organizing human activity into a practical application.  Examiner disagrees.  Example 42 recites a method for transmitting patient information in a hospital setting.  This example describes a combination of additional elements (such as converting information from a non-standardized format to a standardized format, automatically generating messages, etc) that integrated the judicial exception into a practical application because they recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
	The only functional additional element in Applicant’s claim involves receiving a user authentication, which merely represents data transmission.  This is a well-understood, routine, and conventional activity under Berkheimer (see above), and it does not integrate the invention into a practical application because it does not represent a technical improvement over prior systems.  At best, the invention discloses a business-related improvement that is ineligible under 35 USC 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681